Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Bagley (US20120198980A1) nor Yu (CN203341599U) disclose every single limitation as set forth, nor does the combination of Bagley and Yu teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “the upper collapsible portion is provided with a first limiting groove ; the lower collapsible portion is provided with a second limiting groove ; the vegetable grating frame comprises a bracket hinged to the upper collapsible portion and the lower collapsible portion, and a blade frame clamped to the bracket; a first limiting block and a second limiting block are integrally formed on a bottom surface of the blade frame; the first limiting block is embedded into the first limiting groove and is used for limiting the blade frame to rotate relative to the upper collapsible portion; and the second limiting block is embedded into the second limiting groove and is used for limiting the blade frame to rotate relative to the lower collapsible portion” in combination with the other limitations of the claim. 
Claims 3, and 5-10 are allowed because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725